Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 14, 2019                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  158599
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  In re RHEA BRODY LIVING TRUST, dated                                                                 Richard H. Bernstein
  January 17, 1978, as amended.                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
  _________________________________________                                                                             Justices

  ROBERT BRODY,
           Intervenor-Appellant,
  v                                                                 SC: 158599
                                                                    COA: 330871
                                                                    Oakland Probate Court:
  CATHY B. DEUTCHMAN,                                               2015-361379-TV
            Petitioner-Appellee,
  and
  MICHAEL BARTON, Special Fiduciary,
           Intervenor,
  and
  JAY BRODY,
             Intervenor-Appellant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the August 7, 2018
  judgment of the Court of Appeals is considered. Pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we VACATE that part of the Court of Appeals opinion holding
  that the terms “child” and “beneficiary” in MCL 700.1105(c) are not modified by the
  phrase “and any other person that has a property right in or claim against a trust estate,”
  as this holding was unnecessary to resolving this case in light of its conclusion that
  Petitioner Cathy Deutchman was an “interested person” under MCR 5.125(C)(33)(g) and
  MCL 700.7603(2). In all other respects, leave to appeal is DENIED, because we are not
  persuaded that the remaining question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 14, 2019
           d0611
                                                                               Clerk